Citation Nr: 1449614	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-15 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for post-traumatic tensional, muscle contraction headaches.

2.  Entitlement to a compensable rating for residuals of wound to the forehead.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for malaria.

4.  Entitlement to service connection for arterial hypertension.

5.  Entitlement to service connection for residuals of a right leg injury, to include a scar.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

7.  Entitlement to a 10 percent rating based on multiple, non-compensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had honorable active service from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected post-traumatic, tensional, muscle contraction headaches have not been manifested by prostrating or prolonged attacks.
2.  The Veteran's service-connected residual of a forehead wound (scar) is manifested by no more than 2cm of body coverage area and is not painful or unstable.

3.  An unappealed November 1971 rating decision denied the claim of service connection for malaria.

4.  The evidence received since the RO's November 1971 rating decision does not relate to any unsubstantiated fact in the previously denied claim; and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for malaria.

5.  The probative evidence fails to demonstrate that the Veteran has arterial hypertension that is related to his active duty service. 

6.  The Veteran is service connected for post traumatic, tensional, muscle contraction headaches and residuals of a forehead wound, both evaluated as noncompensable; however, the Veteran's service-connected disabilities are not of such character as to clearly interfere with normal employability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for posttraumatic, tensional, muscular contraction headaches are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

2.  The criteria for a compensable rating for residuals of a forehead wound have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).

3.  The November 1971 RO decision denying service connection for malaria is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (1971).

4.  New and material evidence has not been received to reopen a claim of entitlement to service connection for malaria.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5. The Veteran's arterial hypertension was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

6. The criteria for entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.324 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, in December 2009, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 491 (2006).

In petitions to reopen previously denied claims, a veteran is to be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1, 5 (2006). 

In December 2008, the RO sent a pre-adjudicatory VCAA notice letter to the Veteran that complied with the holding in Kent, because it sufficiently explained the bases of the prior denial of service connection for malaria.  That notice letter also informed him of the evidence required to substantiate his service connection claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The Veteran has also been advised as to how downstream disability ratings and effective dates are assigned. VA has satisfied its duty to notify the Veteran concerning his claim for malaria.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Merits of the Claims

I. Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2013).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See also Fenderson v. West, 12 Vet. App. 119 (1999). 

For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the Veteran's service-connected post traumatic tensional, muscle contraction headaches and residuals of a forehead wound (scar) did not undergo an increase in severity sufficient to warrant a staged rating during the relevant appeal period.  Therefore, the Board will discuss the Veteran's post traumatic tensional, muscle contraction headaches and residuals of a forehead wound (scar) in relation to the applicable rating criteria for the entire appeal period.
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

a. Post-traumatic Tensional, Muscle Contraction Headaches

The Board notes that the Veteran is currently service connected for post-traumatic headaches with a noncompensable rating, under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Veteran's headaches were determined to be the result of a traumatic injury in service.  No evidence or criteria for a traumatic brain injury was found.  Rating under Diagnostic Code 8100 is appropriate.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology; any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

For migraine disabilities a 0 percent rating is assigned for less frequent attacks than is required for a 10 percent rating, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months over the last several months, a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on average of once a month over the last several months, and a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

The Veteran was afforded a VA examination in July 2010 that provided an analysis of his headaches.  The Veteran's headaches were described as frontal, dull, constant, pressure type, muscle contraction type, non-migraine.  The Veteran stated his headaches were 5/10 on the pain scale and that he treated them with over the counter pain medication.  The Veteran reported that he had two-day headaches weekly for the past 12 months.  The headaches were not prostrating.  The Veteran reported that his headaches do not prevent him from working, he is able to take medication and continue his work with only a small break.

The Veteran was again afforded a VA examination in June 2013.  The Veteran stated that he had pain with his headaches (5/10) that was concentrated behind his right eye.  His headaches lasted for less than one day.  The headaches were not characteristic prostrating attacks.  Testing revealed that the Veteran had minimal thickening of the maxillary sinuses and right-sided deviation of the nasal septum.  It was noted that the headaches did not impact the Veteran's ability to work. 

In consideration of the above, the Veteran is not entitled to a compensable rating for his service-connected post-traumatic, tensional, muscle contraction headaches.  The evidence indicated that the Veteran does not have characteristic prostrating attacks averaging one in two months over the last several months.  The Veteran is not entitled to a higher rating because the evidence does not show prostrating attacks.  See 38 C.F.R. § 4.104, Diagnostic Code 8100 (2013).

b. Residuals Forehead Wound (Scar)

The Veteran is currently rated as noncompensable for residuals of a forehead wound (scar) under Diagnostic Code 7805.

Scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 are rated under Diagnostic Code 7805.  Any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2013).

Under Diagnostic Code 7801 burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), warrant a 10 percent rating. Note (1) provides that a deep scar is one associated with underlying soft tissue damage.  The Veteran does not have a service-connected burn scar.

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation. Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  In this case, the SFW scar in question does not cover an area of at least 144 square inches (929 sq. cm.) or greater

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.

The Veteran was afforded a VA examination in June 2010.  The Veteran stated that a mortar fragment hit him in the head while serving in Vietnam which resulted in a laceration for which stiches were not required.  Upon examination it was noted that there was no objective evidence of a scar on the Veteran's forehead.  It was further noted there was no skin breakdown over the scar and no reports of pain. 

The Veteran was again afforded a VA examination in June 2013.  The Veteran was diagnosed with a shrapnel fragmentation wound scar.  The examiner stated that he did not see a scar on the Veteran's forehead.  The examination report noted that the approximate total area of head, face, and neck with hyperpigmentation, abnormal texture, missing underlying soft tissue, induration, and inflexibility was 2cm. squared.  There was no evidence of limitation of function or other pertinent physical findings.  The examiner stated that he did not see a scar on the Veteran's forehead.  The scar did not affect the Veteran's ability to work. 

In consideration of the above, the Veteran is entitled to a compensable rating for his service-connected residuals of a forehead wound.  The evidence indicated that the Veteran does not have a painful or unstable scar that is a burn scar of at least 144 square inches (929 sq. cm.) or greater.  The Veteran is not entitled to a higher rating under any applicable diagnostic code.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2013).

The Board has considered the Veteran's statements regarding the severity of his headaches and his forehead scar.  The Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006). 

The Board has considered the Veteran's statements that his service-connected disabilities are worse than the assigned ratings.  However, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's statements as the Veteran is not shown to have the requisite training to determine the severity level of his service-connected headaches and scar.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. §§ 4.118 and 4.124a with respect to determining the severity of his service-connected disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a) (1), (2).

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a compensable rating for the Veteran's claims for post-traumatic, tensional, muscle contraction headaches and residuals of a forehead wound.

c. Extraschedular

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards . See 38 C.F.R. § 3.321(b) (1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's headache and scar disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

Even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for either his headache or his scar.  There is no persuasive evidence in the record to indicate that the service-connected disabilities on appeal would, by themselves, cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b) (1) is not warranted in this case.

The Board has considered the applicability of the benefit of the doubt doctrine.  A preponderance of the evidence is against assignment of a compensable rating for the Veteran's post-traumatic, tensional, muscle contraction headaches and residuals of a forehead wound and as such the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II. Application to Reopen the Claim

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002). However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id. See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's initial claim of entitlement to service connection for malaria was initially denied by a RO rating decision dated November 1971.  The basis for the denial was that there was no evidence that the Veteran had a current diagnosis of malaria.  The Veteran did not appeal the decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2010); 38 C.F.R. § 20.1103 (2013).

The Veteran filed an application to reopen to reopen the claim in October 2008.  The evidence added to the record since November 1971 denial includes VA treatment records and statements from the Veteran.  The Board has carefully reviewed the newly submitted evidence.  And while such evidence is considered new, it is not material.  More specifically, it does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for malaria.  In this case it does not demonstrate that the Veteran has malaria.  Because none of this newly submitted evidence pertains to the reason for the prior denial nor raises the reasonable possibility of substantiating the Veteran's underlying claim, his request to reopen the previously disallowed claim of entitlement to service connection for malaria is denied.  38 C.F.R. § 3.156(a).

III. Service Connection

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  Hypertension is listed as a chronic disability.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he has arterial hypertension that is related to his active duty service, to include as a residual to malaria.  

The Veteran has a current diagnosis of hypertension as noted in an April 2008 VA treatment report.  Therefore the Veteran has a current disability as required by 38 C.F.R. § 3.303 (2013).  

While the Veteran has a current diagnosis, his service treatment records fail to note any evidence of hypertension and there is no objective evidence, nor does the Veteran contend that the Veteran has had hypertension since his active duty service.  See 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).  Finally, there is no medical evidence linking the Veteran's current diagnosis of hypertension to his active duty service. 

The Veteran contends that his hypertension is a residual of his malaria, but there is no evidence that the Veteran currently has malaria or that the malaria he had during active duty service caused his current hypertension. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).
Although post-service manifestations of a chronic disease shown in service may be service connected, there is no objective medical evidence that the Veteran sought treatment for hypertension prior to 2008, almost forty years after his separation from active duty service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  The Veteran has reported of continuity of symptoms, but it is reasonable to conclude that the Veteran would have sought medical care for his hypertension.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). 

The absence of medical evidence is more probative than the Veteran's unsupported lay statements.  Although the Veteran is competent to report his symptoms per Layno v. Brown, 6 Vet.App. 465 (1994), he is a layperson who is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998).

The most persuasive and competent evidence of record does not support the Veteran's claim of entitlement to service connection for hypertension. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

IV. Entitlement to 10 percent under 38 C.F.R. § 3.324

The Veteran has also claimed entitlement to a 10 percent rating based on his multiple service-connected disabilities, which are rated noncompensable.  In this regard, he contends that the combined effect of these disabilities significantly impacts his ability to obtain and retain gainful employment.

According to 38 C.F.R. § 3.324, whenever a Veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the 1945 Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.

The Board has reviewed the record with respect to the Veteran's service-connected disabilities and his employability, but finds that the evidence does not indicate that the Veteran's service-connected disabilities are of such a nature as to clearly interfere with normal employability.  Service connection is presently in effect for post-traumatic, tensional, muscle contraction headaches and residuals of a forehead wound, which have both been assigned a noncompensable evaluation.  The Board acknowledges the Veteran's contention that his disabilities affect his ability to work.  However, the VA examiners in the February 2010, June 2010, July 2010, and June 2013 VA examinations specifically note that the Veteran's disabilities do not affect his employment.  With regard to his headaches, it was noted in the June 2013 VA examination that the Veteran's headaches are treated with medication and at most cause him to pause working long enough to take the medication.  Neither the Veteran nor his representative provided medical evidence that would indicate otherwise, and it is clear from the record that the Veteran is and has been gainfully employed.  The Veteran has not reported any employment interference from his residuals of a forehead wound.  

As the record stands, there is no persuasive evidence of record confirming the Veteran's assertions that his service-connected disabilities are of such character as to clearly interfere with normal employability.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim for a 10 percent evaluation for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.



ORDER

An initial compensable rating for post-traumatic tensional, muscle contraction headaches is denied.

A compensable rating for residuals of wound to the forehead is denied.

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for malaria is denied.

Service connection for arterial hypertension is denied.

A 10 percent rating based on multiple, non-compensable, service-connected disabilities is denied.


REMAND

The Veteran provided pictures from his service in Vietnam that indicated that he injured his right leg as he appears in the picture with a bandage on his right leg.  The Veteran contends that he has a scar as a result of the injury.  In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b).  The Veteran should be afforded a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a VA psychiatric examination in December 2009.  The examiner diagnosed the Veteran with depression but failed to provide an etiological opinion with regard to whether the Veteran's depression is related to his active duty service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  A new examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination.  The purpose of the examination is to determine the nature of any residuals of a right leg injury and whether any identified disorder began during active service or is related to any incident of service.

The following considerations must govern the examination:

(a). The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

(b). The examiners must review all medical evidence associated with the claims file.  In particular, the Board draws the physicians' attention to the pictures provided by the Veteran and the Veteran's statements regarding his in-service leg injury.

(c).  The physicians must consider the Veteran's lay testimony and medical history and determine and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran.

(d).  All indicated tests and studies must be performed.

(e).  The physician must provide a diagnosis for any residual of a right leg injury after considering the claims file and examining the Veteran.

(f).  For any disability diagnosed, the physician must specifically opine whether that disability (1) began during service, or (2) is related to any incident of service.

(g).  In all conclusions, the physician must identify and explain the medical bases of his or her opinion with reference to the claims file.

(h).  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

2.  Schedule the Veteran for a VA psychiatric examination.  The purpose of the examination is to determine the nature of any acquired psychiatric disorder and whether any identified disorder began during active service or is related to any incident of service.

The following considerations must govern the examination:

(a). The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

(b). The examiners must review all medical evidence associated with the claims file.  In particular, the Board draws the physicians' attention to the December 2009 VA examination.

(c).  The physicians must consider the Veteran's lay testimony and medical history and determine and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran.

(d).  All indicated tests and studies must be performed.

(e).  The physician must provide a diagnosis for any psychiatric disorder found from considering the claims file and from examining the Veteran.

(f).  For any psychiatric disability diagnosed, the physician must specifically opine whether that disability (1) began during service, or (2) is related to any incident of service.

(g).  In all conclusions, the physician must identify and explain the medical bases of his or her opinion with reference to the claims file.

(h).  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

3.  After completing all indicated development, the RO/AMC must readjudicate the Veteran's claims in light of all the evidence of record. If the benefits sought on appeal remain denied, then the Veteran and his representative must be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. Thereafter, if indicated, the case must be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


